             In the United States District Court
             for the Southern District of Georgia
                     Brunswick Division                                       FILED
                                                                       Scott L. Poff, Clerk
                                                                    United States District Court
J. STEWART PITTMAN,               )                            By MGarcia at 10:00 am, Mar 31, 2020
                                  )
             Plaintiff,           )
                                  )
v.                                )          CV 219-062
                                  )
WINN-DIXIE STORES, INC.,          )
                                  )
             Defendant.           )

                                  ORDER

     Before the Court is the Parties’ Stipulation of Dismissal,

dkt. no. 34, wherein they inform the Court that they wish to dismiss

this action with prejudice.           The dismissal complies with the

requirements of Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

Accordingly, all claims asserted in this action are DISMISSED with

prejudice.     Each party shall bear his own fees and costs.      The Clerk

is DIRECTED to close this case.

     SO ORDERED, this 31st day of March, 2020.




                            ____________________________________
                            HON. LISA GODBEY WOOD, JUDGE
                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF GEORGIA
